LTHIBODEAUX, J„
dissenting.
Weingarten made a promise to pay after prescription had run. It promised to pay $3,101.12 to Mrs. Welch. Mrs. Welch had a right to expect the payment of at least this amount. Lima v. Schmidt, 595 So.2d 624, 631 (La.1992) notes, “... renunciation is a unilateral act requiring neither acceptance by the other party, nor requiring any formality.” Neither Mrs. Welch’s refusal to accept the offer to pay $3,101.12 nor her refusal to sign the release is of any *422moment. These acts by Weingarten were sufficiently clear and direct to constitute renunciation. Simply put, Weingarten promised to pay after prescription had accrued. These offers should be construed as its promise to pay the debt or honor its obligation.
For the foregoing reasons, I respectfully dissent.